In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                            No. 15-0300V
                                       Filed: January 28, 2016
                                             Unpublished

****************************
JOSEPH SULLIVAN,           *
                           *
               Petitioner, *
     v.                    *                               Attorneys’ Fees and Costs; Stipulation;
                           *                               Special Processing Unit (“SPU”)
SECRETARY OF HEALTH AND    *
HUMAN SERVICES,            *
                           *
               Respondent. *
                           *
****************************

Alison Haskins, Maglio Christopher and Toale, PA, Sarasota, FL, for petitioner.
Christine Becer, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

      On March 24, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act” or “Program”). Petitioner alleged that he suffered Guillain-Barré
syndrome (“GBS”) as a result of an influenza (“flu”) vaccine he received on October 2,
2013. On December 2, 2015, the undersigned issued a decision awarding
compensation to petitioner based on a joint stipulation.

       On January 27, 2016, the parties filed a Stipulation of Facts Concerning
Attorneys’ Fees and Costs. According to the stipulation, the parties stipulate to an
award of $20,786.71 for attorneys’ fees and costs. In compliance with General Order
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
#9, petitioner’s counsel represented that petitioner incurred no out-of-pocket expenses
in this case.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). Based on the reasonableness of petitioner’s request and the
lack of any objection by respondent, the undersigned GRANTS the request for approval
and payment of attorneys’ fees and costs.

      Accordingly, I award the total of $20,786.71 3 as a lump sum in the form of a
check jointly payable to petitioner and petitioner’s counsel, Alison Haskins.

        The clerk of the court shall enter judgment in accordance herewith. 4

IT IS SO ORDERED.

                                                  s/Nora Beth Dorsey
                                                  Nora Beth Dorsey
                                                  Chief Special Master




3 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).

4Entry of judgment can be expedited by the filing of a joint notice renouncing the right to seek review.
See Vaccine Rule 11(a).

                                                     2